Per Curiam.
The action was tried in the Morris Circuit April, 1930, and a verdict was rendered in favor of the defendant. The plaintiffs obtained a rule to show cause why a new trial should not be granted. No reasons were filed, no state of the case was served and no application for extension of time was requested at either the June or the October term of the Supreme Court. At the January term, 1931, defendant moved that the rule be discharged upon the ground that three terms of court had been permitted to go by without prosecution thereof or without application for additional time. It was represented to the court on the argument that Levato had not been able to secure the necessary funds until during the week preceding the argument. We are not impressed by the industry of his efforts; in addition to which it is to be said that Levato is only one of the plaintiffs; beside whom there are his wife, Rose Levato, Tillie Petrone and Anthony Petrone, Irene Giordano and Joseph Giordano, on behalf of whom no excuse or justification whatsoever is made.
We think the rule should he discharged. That will be the order.